

116 S4733 IS: National Service Animals Monument Act
U.S. Senate
2020-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4733IN THE SENATE OF THE UNITED STATESSeptember 24, 2020Mr. Blumenthal introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate the National Service Animals Monument to recognize the heroic deeds and sacrifices of service animals and handlers of service animals in the United States, and for other purposes.1.Short titleThis Act may be cited as the National Service Animals Monument Act.2.FindingsCongress finds that—(1)service animals, such as dogs, horses, mules, homing pigeons, and other animals, have accompanied and supported service members throughout history;(2)service animals have worked alongside law enforcement personnel and first responders in performing vital, heroic, and often life-saving support activities, (3)shelter dogs are often trained as service animals;(4)many veterans and individuals with disabilities rely on the devotion, training, and care provided by companion, guide, assistance, and therapy animals, which are increasingly important to improving the quality of life of the veterans and individuals with disabilities that rely on the animals;(5)the Department of the Navy—(A) uses sea lions, which have excellent eyesight—(i)to find and retrieve unarmed test ordinance (including practice mines); and (ii)to secure port complexes; and (B)uses dolphins—(i)to find and retrieve equipment lost at sea;(ii)to identify intruders in restricted areas; and(iii)to detect underwater mines;(6)rescue dogs and handlers have been used in many critical disaster settings, including—(A)in the aftermath of avalanches or other natural disasters; and(B)during search and rescue missions, such as the search and rescue missions after the 9/11 terrorist attacks;(7)during World War I and World War II—(A)homing pigeons served as critical messengers with tiny message capsules attached to the legs of the pigeons that were used to send communications to save the lives of countless soldiers, resulting in many pigeons becoming the target of enemy fire; and(B)donkeys and mules transported food, supplies, ammunition, and wounded soldiers during terrible hardships; (8)the military working dog program in the United States—(A)began in World War II with the program known as Dogs for Defense; and (B)continues to be an active program in the military;(9)military working dogs—(A)have saved tens of thousands of lives through the service and sacrifice of the dogs; and(B)are one of the greatest assets of the military; (10)service members have served on horseback from the Revolutionary War to the war in Afghanistan; (11)horses have carried wounded service members and critical supplies in support of various military operations;(12)the purple poppy is the international symbol for the service and sacrifice of service animals;(13)on February 24 of each year, National Service Animals Day is celebrated in the United States and throughout the world; and(14)a National Service Animals Monument would represent a place of pride, introspection, and education to pay tribute to the contributions and sacrifices made by all service animals and handlers of service animals throughout history.3.Designation of monument as National Service Animals Monument(a)DesignationThe monument to commemorate and recognize the heroic deeds and sacrifices of service animals and the handlers of service animals in the United States, to be constructed by the National Service Animals Monument Corporation at a location determined to be appropriate by the National Service Animals Monument Corporation, is designated as the National Service Animals Monument.(b)Effect of designation(1)In generalThe monument designated by subsection (a) is not a unit of the National Park System.(2)Use of Federal fundsThe designation of the monument by subsection (a) shall not require Federal funds to be expended for any purpose relating to the monument.